
	
		I
		111th CONGRESS
		1st Session
		H. R. 2980
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to reduce the
		  period of time for which a veteran must be totally disabled before the
		  veteran’s survivors are eligible for the benefits provided by the Secretary of
		  Veterans Affairs for survivors of certain veterans rated totally disabled at
		  time of death.
	
	
		1.Reduction of period of time
			 for which veterans must be totally disabled for purposes of benefits provided
			 by Secretary of Veterans Affairs for survivors of certain veterans rated
			 totally disabled at time of death
			(a)ExpansionSection 1318(b) of title 38, United States
			 Code, is amended by striking if— and all that follows through
			 the period at the end and inserting the following: if the disability was
			 continuously rated totally disabling for a period of not less than one year
			 immediately preceding death..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to deaths occurring on or after the date of the enactment of this
			 Act.
			
